Citation Nr: 1815457	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-00 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertensive vascular disease with hypertension.

2.  Entitlement to service connection for osteoarthritis of the bilateral knees, bilateral ankles, and bilateral wrists.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 




INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1951 to July 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38  U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In February 2018, the Veteran expressed that he wished to withdraw all issues on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for hypertensive vascular disease with hypertension have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.204, 20.1404 (2017).

2.  The criteria for withdrawal of the claim of entitlement to service connection for osteoarthritis of the bilateral knees, bilateral ankles, and bilateral wrists have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.204, 20.1404 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.  

The Veteran appeals the denial of service connection for hypertensive vascular disease with hypertension, and osteoarthritis of the bilateral knees, bilateral ankles, and bilateral wrists.  In a February 2018 statement, however, he stated that he wished to "drop all issues on appeal. "  The Board finds that his statement qualifies as a valid withdrawal of the claims in accordance with the provisions of 38 C.F.R. § 20.204.  

In light of the Veteran's withdrawal of these claims, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review them.  Hence, the claims of entitlement to service connection for hypertensive vascular disease with hypertension, and osteoarthritis of the bilateral knees, bilateral ankles, and bilateral wrists are dismissed.



ORDER

The claim of entitlement to service connection for hypertensive vascular disease with hypertension is dismissed. 

The claim of entitlement to service connection for osteoarthritis of the bilateral knees, bilateral ankles, and bilateral wrists is dismissed.  




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


